Citation Nr: 1208235	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-05 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971; he has been awarded the Combat Infantryman Badge (CIB).  
This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO), which granted service connection for tinnitus and PTSD and assigned a 10 percent rating for each effective February 28, 2007.  The Veteran timely appealed the rating assigned for PTSD.


FINDINGS OF FACT

1.  All known and available service treatment records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for an initial evaluation in excess of 10 percent for PTSD; and he has otherwise been assisted in the development of his claim.

2.  From February 28, 2007 through August 23, 2007, the manifestations of the service-connected  PTSD are shown to more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  Beginning August 24, 2007, the manifestations of the service-connected PTSD are shown to more nearly approximate that of occupational and social impairment due to mild and transient symptoms that decrease work efficiency and ability to perform occupational tasks only during significant stress or with symptoms controlled by continuous medication.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation of 30 percent, but no higher, from February 28, 2007 through August 23, 2007 for service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for the assignment of an initial evaluation in excess of 10 percent for service-connected psychiatric disability from February 12, 2007 through February 9, 2009 are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in March 2007, prior to adjudication, 
that informed him of the requirements needed to establish entitlement to service connection.  Service connection was subsequently granted for PTSD by rating decision in May 2007.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until the December 2008 Statement of the Case, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claim.

In accordance with the requirements of VCAA, the March 2007 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims file after the VCAA letter.  

The March 2007 letter provided information concerning effective dates that could be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA psychiatric examination was conducted in March 2007.  

All available evidence has been obtained and there is sufficient medical evidence on file on which to make a decision on the issue decided.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran, who was awarded a CIB for his service in Vietnam, seeks a rating in excess of 10 percent for his service-connected PTSD because he contends that the disability is more severe than currently rated.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  

The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

The Veteran was originally granted service connection for PTSD in a May 2007 rating decision and assigned a 10 percent rating effective February 28, 2007 under Diagnostic Code 9411.  The Veteran timely appealed.  

Under the rating schedule, a 10 percent rating is assigned for psychiatric disability when there is occupational and social impairment due to mild and transient symptoms that decrease work efficiency and ability to perform occupational tasks only during significant stress or with symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 30 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  
A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  

A GAF of 71 to 80 is assigned for transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).

According to a psychiatric consultation report dated on March 6, 2007, the Veteran was anxious and depressed and was preoccupied with vivid recollections of past combat experience.  He reported a recent worsening of his mood with an increase in nightmares.  He was unable to relax, felt distant from others, and had difficulty concentrating.  The assessment was symptoms of PTSD with comorbid depression.

The Veteran was provided a VA psychiatric examination on March 28, 2007, which included review of the claims file.  He talked about his combat experiences, including seeing dead bodies while in Vietnam.  His mood was described as good, and his affect was normal.  His speech was clear and coherent.  He complained of sleep impairment and panic attacks.  He said that he made it difficult for his wife because he got agitated and lost his temper too often.  He did not like to be around big crowds.  He noted daily memories of combat events and combat nightmares 1-2 times a month.  He complained of loss of interest in pleasurable activities, anhedonia, irritability, problems concentrating, and startle response.  He did not have problems with activities of daily living or with working part time as a truck driver.  The diagnoses were PTSD and depressive disorder.  The GAF score was 65.

VA treatment reports for June 2007 reveal that the Veteran's PTSD symptoms persisted with no noticeable improvement.

According to a VA treatment report dated August 24, 2007, the Veteran noted an overall improvement in his psychiatric condition since starting Mirtazapine, with improved sleep and a decrease in nightmares.  His mood was described as "fairly good."  His energy level remained low.  When seen in November 2007, the Veteran reported a positive response to increased Remeron dose.  He was sleeping better and his appetite had improved.  His mood was "doing well with an occasional down day."  It was noted in April 2008 that the Veteran's PTSD was stable with Mirtazapine, with no suicidal or homicidal ideations; he was being followed in the mental health clinic.  

VA treatment records for July 2008 reveal that the Veteran had been out of Mirtazapine for the past few months and was experiencing recurrence of his symptoms of depression and insomnia.  Because he had responded well to Mirtazapine in the past, with improvement in his mood, a decrease in nightmares, and marked improvement in sleep, he was advised to restart his medication.

The above evidence reveals that psychiatric symptomatology from February 28, 2007 to August 23, 2007 more nearly approximate the criteria for a rating of 30 percent.  When seen on March 6, 2007, the Veteran was anxious and depressed and was preoccupied with vivid recollections of past combat experience.  Despite the GAF score of 65 on VA examination on March 28, 2007, which means mild functional impairment, the overall evidence prior to August 24, 2007 more nearly approximates occupational and social impairment with reduced reliability and productivity.

A rating in excess of 30 percent is not warranted from February 28, 2007 to August 23, 2007 because the evidence does not show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; and difficulty in establishing and maintaining effective work and social relationships.  In fact, it was noted in March 2007 that the Veteran did not have significant problems with activities of daily living and was able to work part time as a truck driver.

The evidence on file indicates improvement in the Veteran's psychiatric condition beginning with the VA treatment report dated on August 24, 2007, when the Veteran noted that his condition had improved since starting Mirtazapine, with improved mood and sleep and a decrease in nightmares.  VA treatment reports in November 2007 and April 2008 showed continued improvement on medication.  It was only in July 2008, after the Veteran had stopped taking his medication for a few months, that he began to have recurrent symptoms of depression and insomnia.  Consequently, the evidence beginning August 24, 2007 more nearly approximates mild and transient symptoms that decrease work efficiency and ability to perform occupational tasks only during significant stress or with symptoms controlled by continuous medication.

In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims for an evaluation in excess of 10 percent beginning August 24, 2007 for service-connected PTSD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial rating of 30 percent for PTSD from February 28, 2007 through August 23, 2007 is granted, subject to the controlling regulations applicable to monetary benefits.

An initial rating in excess of 10 percent for PTSD beginning August 24, 2007 is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


